Citation Nr: 0216436	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the left leg.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied increased evaluations for 
varicose veins of the left leg and bilateral pes planus.  

A rating decision dated in June 2001 found the veteran 
permanently and totally disabled for pension purposes and 
entitled to special monthly pension at the aid and attendance 
rate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has moderately dilated varicosities that 
extend anteriorly and laterally on the left lower extremity 
with non-pitting trace edema present, but no stasis changes 
or eczema is shown.  

3.  The service-connected bilateral pes planus is manifested 
by valgus of the Achilles tendon to 20 degrees not fully 
correctable by manipulation, increased rubor over the 
posterior surface of the feet, slight bilateral edema, and a 
callus over the left first metatarsophalangeal joint; joint 
was markedly tender.  However, the service-connected symptoms 
are productive of no more than moderate bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7120 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002);
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The veteran's original formal claim for VA compensation 
benefits was filed in June 1952 and resulted in a grant of 
service connection for the disabilities at issue on his 
appeal.  Over the years, he has filed a number of claims for 
increased ratings for these disabilities.  There is no 
special form necessary to claim entitlement to an increased 
rating for a disability for which service connection is 
already in effect.  Thus, there is no issue as to provision 
of a form or instructions for applying for the claimed 
benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In June 2001, the RO provided the veteran and his 
representative a statement of the case.  This document set 
forth the legal criteria governing the claims before the 
Board in this case, listed the evidence considered by the RO, 
and offered an analysis of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claims.  The supplemental statement of the case issued in 
August 2001 was somewhat misleading because it incorrectly 
classified the issues as entitlement to an evaluation in 
excess of 10 percent for varicose veins of the left leg and 
entitlement to a compensable evaluation for bilateral pes 
planus.  Of course, a 20 percent rating had already been 
assigned for the varicose vein condition, and a 10 percent 
rating had already been assigned for the bilateral pes 
planus.  The supplemental statement of the case solely 
addressed the report of neurodiagnostic studies performed by 
E. Ross, Clifton, D.O., a neurologist, in January 2001.  
These studies showed the presence of neurologic deficits in 
the lower extremities unrelated to the service-connected 
disabilities.  Thus, although the RO incorrectly framed the 
issues, no harm accrued to the veteran because the evidence 
considered did not indicate an increase in symptomatology due 
to the service-connected conditions.  The claims file 
indicates that the veteran's rate of compensation has not 
been affected by the error in the supplemental statement of 
the case.  

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
RO developed these claims consistent with those provisions.  
The dispositive issue in this case is whether increased 
ratings are warranted within the context of claims for 
increase.  The RO has obtained the specific private evidence 
identified by the veteran, and has also obtained the VA 
examination reports pertinent to this appeal and has 
associated them with the record.  The veteran indicated on VA 
examination in September 2000 that he was not receiving 
treatment for his varicose veins and leg symptoms.  He also 
reported that he did not wear prescribed corrective shoes or 
shoe inserts, thus suggesting that he is not being followed 
for his pes planus.  Neither the veteran nor his 
representative has identified additional sources of evidence 
that could furnish evidence specifically relevant to the 
issues before the Board.  

The RO has not notified the claimant which specific evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As the one potential 
source of evidence outside VA has already provided treatment 
reports, which have been considered by VA, and as the veteran 
does not appear to be receiving treatment specifically for 
the varicose veins and pes planus conditions, it follows that 
the failure to provide notice under Quartuccio is, at most, 
harmless error.  Rigidly following the demands of Quartuccio 
in this case merely exalts form over substance and serves no 
purpose beneficial to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  As indicated above, the 
RO has obtained the evidence relevant to the issues on this 
appeal.  No further development of information within the 
control of the government is necessary to an equitable 
disposition of this appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was examined by VA in September 2000.  VA conducted two 
examinations specifically directed to the issues now before 
the Board.  Although the examination of the feet suggests 
that objective findings were made only with respect to the 
right foot, a close inspection of the examination report 
shows that, in fact, both feet were examined.  The findings 
often refer to both feet, or to the left foot, and the 
diagnoses show that both feet were evaluated by the examiner.  
The Board concludes that the report of examination was in 
error in indicating that only the right foot was examined but 
that the error was harmless.  The Board further concludes 
that the medical evidence has been sufficiently developed to 
permit a resolution of the issues on appeal.  The findings 
are sufficiently specific that reasonable conclusions can be 
made.  Further medical evaluation is unlikely to render the 
disability picture in any greater relief with respect to the 
issues currently before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The record shows that when the veteran was examined for 
separation from service in May 1952, symptomatic varicosities 
of the posterior left leg, which were incurred in military 
service, were noted.  Although non-symptomatic pes planus was 
noted when the veteran was examined for service entrance, 
third degree pes planus, which was found to be symptomatic, 
was clinically identified on his separation examination.  A 
VA examination in October 1952 resulted in diagnoses of both 
conditions, although each was felt to be essentially 
asymptomatic.  A rating decision dated later that month 
granted service connection for varicose veins of the left leg 
and bilateral pes planus and assigned noncompensable 
evaluations for these disabilities, effective from 
separation.  

A rating decision dated in April 1964 granted a 10 percent 
evaluation for varicose veins of the left leg under 
Diagnostic Code 7120, effective from the previous February.  
This 10 percent evaluation and the noncompensable rating for 
bilateral pes planus under Diagnostic Code 5276 were 
continued in a rating decision of October 1964, from which 
the veteran appealed.  However, the Board in May 1965 denied 
entitlement to increased ratings for the service-connected 
disabilities.  The service-connected evaluations were 
thereafter continued until the rating decision of October 
2000, which evaluated the varicose veins of the left leg as 
20 percent disabling, and the bilateral pes planus as 10 
percent disabling, effective from the date of receipt of the 
claim for increased ratings in August 2000.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, with the 
following findings attributed to the effects of varicose 
veins, varicose veins are evaluated as follows:  

Massive board-like edema with constant pain at 
rest...............100 percent

Persistent edema or subcutaneous induration, stasis 
pigmentation or
eczema, and persistent ulceration..........................................60 
percent

Persistent edema and stasis pigmentation or eczema, with 
or without intermittent 
ulceration...........................................................40 
percent

Persistent edema, incompletely relieved by elevation of 
the extremity,
with or without beginning stasis pigmentation or 
eczema............20 percent

When the veteran underwent VA examination in September 2000, 
he complained of intermittent leg cramps that occurred 
bilaterally in the calves and feet.  He reported that he had 
severe cramping the legs and feet that kept him awake at 
night.  He also complained of varicosities in his legs.  He 
said that he underwent surgery in the 1960s for removal of a 
vein from the left lower extremity.  However, despite 
improvement, he continued to have symptoms.  He indicated 
that he was unable to walk more than 30 feet without needing 
to sit down due to his leg pain.  He said that he was unable 
to care for his home or lawn because of his inability to 
stand or walk for prolonged periods of time.  He described 
the pain in his lower extremity as occasional aching to 
cramping in nature.  He also said that he had abnormal 
sensations in his lower extremities, which he described as a 
feeling of fleas or bugs crawling on his lower extremities.  
These symptoms were exacerbated by prolonged standing or 
walking but were improved with elevation.  He indicated that 
he did not wear compression hosiery and was on no other 
treatment for his varicose veins and leg symptoms.  

An evaluation in excess of the currently assigned 20 percent 
is not warranted under Diagnostic Code 7120.  A 40 percent 
evaluation requires a showing of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  However, on examination in September 2000, no 
stasis changes or eczema was shown in the left lower 
extremity.  Only non-pitting trace edema was demonstrated.  
Although moderately dilated varicosities were present that 
extended anteriorly and laterally on the left lower 
extremity, there was no tenderness with palpation over this 
area.  The veteran's symptoms were improved with elevation.  
However, his symptoms, including his leg cramps, are 
contemplated in the 20 percent evaluation already in place.  

The Board notes that just as there is no showing of stasis 
pigmentation or eczema in the left lower extremity as a 
result of the service-connected varicose veins, there is no 
showing of massive edema, ulceration, or subcutaneous 
induration in that extremity.  There is therefore no basis 
for a 60 or 100 percent rating under Diagnostic Code 7120.  

The Board also notes that the diagnoses included bilateral 
leg cramps.  It is reasonably inferable that at least some of 
the veteran's lower extremity complaints, noted above, are 
attributable to the abnormalities revealed by 
electromyographic and nerve conduction velocity studies 
conducted by Dr. Clifton in January 2001.  Dr. Clifton's 
impressions were that there was evidence of bilateral common 
peroneal compression neuropathies with denervation of the 
anterior tibialis, and evidence of severe sensori-motor 
axonal polyneuropathy.  Service connection is not in effect 
for any neurological disorder of the lower extremities, and 
manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation.  38 C.F.R. § 4.14 (2002).  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a rating higher than 20 
percent for varicose veins of the left leg.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  

On VA examination in September 2000, the veteran complained 
of pain, weakness, and occasional stiffness and swelling in 
the feet.  He stated that he has burning sensations in the 
feet and indicated that he has easy fatigability and lack of 
endurance.  He said that he was unable to walk greater than 
30 feet without developing foot pain and swelling.  He said 
that he was not on medications for his foot symptoms.  He 
reported, however, that he had flare-ups of his foot pain and 
swelling about once to twice a week.  He indicated that the 
severity of his pain was an 8 to 9 on a scale of 1 to 10, 
with 10 being the most severe pain.  The symptoms, he said, 
usually last about two hours and can be relieved by elevation 
of his feet.  He does not use crutches or a brace, although 
he sometimes must ambulate with a crutch.  He does not wear 
corrective shoes and does not wear shoe inserts.  He gave no 
history of surgery to his feet.  He said that he was unable 
to carry out his usual daily activities because his feet give 
out.  

Under the rating schedule, a 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity (such as 
pronation or abduction), accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

However, objective examination findings made in September 
2000 do not show symptoms that equal or more nearly 
approximate those required for the next higher evaluation.  
38 C.F.R. § 4.7.  Although there was valgus of the Achilles 
tendon to 20 degrees not fully correctable by manipulation, 
this finding is contemplated in the rating already assigned.  
Despite the presence of hallux valgus bilaterally, x-rays of 
the feet were normal and did not show marked deformity of the 
feet.  Moreover, the veteran had no pain on manipulation of 
the Achilles tendon.  Although there was increased rubor over 
the posterior surface of the feet, there was no tenderness 
with palpation over the forefoot.  Although there was slight 
edema bilaterally at trace to 1+ suggestive of swelling, 
there was only one callus present - over the left first 
metatarsophalangeal joint, which, it appears, was also 
markedly tender.  However, there was no other skin breakdown 
and no other indications of tenderness of the feet, thus 
indicating that symptoms attributable to the service-
connected pes planus are largely localized to the left great 
toe.  It is notable that there is no unusual shoe wear 
pattern.  In addition, there is no showing of extreme 
tenderness of the plantar surfaces of the feet due to the 
service-connected pes planus, nor is there any showing that 
the pes planus results in marked inward displacement and 
severe spasm of the tendo achillis on manipulation unimproved 
by orthopedic shoes or appliances.  

The Board therefore concludes that severe bilateral pes 
planus such as to warrant a 30 percent evaluation is not 
demonstrated.  Although the veteran has significant problems 
of the lower extremities that are also affecting his feet, it 
is not shown that all of these problems are due to pes 
planus.  The examiner reported that at the time of the 
examination, the veteran was unable to stand and ambulate and 
that he experienced severe pain in his lower extremities.  
These symptoms, however, are certainly due in large measure 
to the neurological deficits described above and objectively 
confirmed on the electrodiagnostic studies privately 
performed in January 2001.  Just as with the claim for an 
increased rating for varicose veins of the left foot, the 
service-connected evaluation for bilateral pes planus may not 
be based on manifestations not resulting from the service-
connected disability.  38 C.F.R. § 4.14.  The diagnoses 
rendered by VA on examination of the feet in September 2000 
were bilateral hallux valgus and callus of the left great 
toe.  It is apparent from the evidence of record that these 
diagnosed disorders are not what is causing the bulk of the 
lower extremity problems that are significantly impairing the 
veteran's current ability to stand and to walk.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for bilateral pes planus.  It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 54-
58.  


ORDER

An increased evaluation for varicose veins of the left leg is 
denied.  

An increased evaluation for bilateral pes planus is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

